            Case 2:20-cv-02683-JFL Document 38 Filed 08/31/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________

JUAN HOUSE,                          :
          Plaintiff,                 :
                                     :
            v.                       :                        No. 2:20-cv-02683
                                     :
JOHN DOE #1, et al.,                 :
            Defendant.               :
_____________________________________

                                             ORDER
       AND NOW, this 31st day of August, 2021, for the reasons set forth in the Opinion issued
this date, IT IS ORDERED THAT:
       1.      The Motions to Dismiss, ECF Nos. 19 and 22, are GRANTED.
       2.      The Complaint, ECF No. 1, is DISMISSED as follows:
               A.      House’s claims that Defendants failed to respond to his grievances and
about the timing, temperature, and lack of variety or a menu for Kosher meals are dismissed
with prejudice.
               B.      House’s claims that he was denied a nutritionally adequate diet in
violation of the Eighth Amendment and that Defendants violated his equal protection rights by
having him sign for his Kosher meals are dismissed without prejudice.
       3.      No later than September 30, 2021, House may file an amended complaint in
accordance with the Opinion issued this date. If House fails to timely file an amended
complaint, all claims will be dismissed with prejudice and the case will be closed.
       4.      The Clerk of Court is DIRECTED to send copies of the Opinion and Order to the
parties at the addresses of record and, additionally, to:
               Juan House
               1221 Race Street
               Philadelphia, PA 19107


                                                       BY THE COURT:

                                                       /s/ Joseph F. Leeson, Jr._________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge
